DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed September 8, 2021 have been fully considered.
The drawing objection is withdrawn based on the amendments.
The 35 U.S.C 112(a) written description rejection made in the non-final rejection of June 8, 2021 is withdrawn.  
A 35 U.S.C 103 rejection is not made to the current claims as the totality of each of the independent claims is not taught by the prior art.  These claims of September 8, 2021 however are rejected under 35 U.S.C 112(a) written description necessitated by amendment.  This rejection can be seen below.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3, 8-12, 14-15, 18-20, and 25 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification 
It is noted the attorney does not cite specific sections as support for claim amendments of September 8, 2021.
The first aspect that does not comply with the written description requirement is the following.  Claims 1 and 14 recite, “the inner skin layer having one or more resin-rich areas (of thermoplastic resin), the one or more resin-rich areas comprising more (of the) thermoplastic resin on the inner surface than the intermediate, structural skin layer”.
This limitation is not supported in the disclosure.  Paragraph [0013] states, “In further embodiments, the method may include biasing an amount of thermoplastic material in one or both of the outer and inner skin layers so as to create resin-rich areas and resin-starved areas.”  Paragraph [0055] discusses resin-rich areas as well but does not provide support for the claim limitation above either.  
The disclosure discussed above may be interpreted in slightly different ways but the comparison for defining resin-rich areas is only within the outer or inner skin layers.  The claim limitation defines resin-rich areas as a comparison between the inner surface (64) of the inner skin layer (60) and the intermediate structural skin layer.  Therefore, the claim limitation defines resin-rich areas in a manner that is not disclosed or inherently resulting from the disclosure. 
Additionally, there is a 35 U.S.C 112(b) rejection presented below for the comparison of the amount of resin in a surface compared the amount of resin in layer that is 3D.  
The second aspect that does not comply with the written description requirement is the following.  Claim 1 recites, “joining the outer, intermediate, and inner skin layers together to form the shell of the rotor blade, after the joining, flexing the formed shell to have a contour defined, at least in part, by a curvature”.
In the disclosure “flexing” is only mentioned in paragraphs [0011] and [0057]. Both stating roughly the same statement of, “As such, in one embodiment, skin layers formed of the thermoplastic material may have a thickness capable of flexing to allow vacuum conforming of the skin layer to a mold during joining.”  Figure 10 shows this conforming and is described by [0058] and [0074].  Paragraph [0058] states, “Referring back to FIG. 8, as shown at 106, the method 100 includes arranging the outer and inner skin layers 58, 60 together in a stacked configuration. For example, as shown in FIGS. 9 and 10, once the skin layers 58, 60 are formed, the method 100 may include placing the skin layers 58, 60 into a mold 70 of the rotor blade panel 21 atop one another.”
Claim 1 as shown in the limitation above recites “joining” and “after the joining, flexing”.  Joining is defined in the specification in paragraphs such as [0015] and [0074] as belt pressing, infusion, vacuum forming, pressure forming, thermoforming, or any other suitable joining process.  It is found by the examiner based on this definition of “joining” and the disclosure discussed above regarding “flexing”, that “flexing” occurs while “joining” and not “after”.
It is to be noted that the “joining” is a different step than the “arranging the outer intermediate, and inner skin layers together in a stacked configuration” as shown by Figure 8 steps (106) and (108).
The analysis for what is supported in Claim 9 and 25, is impacted not only due to dependency, but how the different processes listed impact the potential order of “joining” and flexing the outer and inner layers into the desired contour as discussed by [0054].  Paragraph [0054] does not discuss the order of when the desired contour is formed relative to the layers being joined. For vacuum infusion, the examiner based on the discussion above, finds that these are both done at the same time; other claimed processes are less clear based on the disclosure.
The dependent claims are rejected based off of the rejection of independent claims 1 and 14.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL K. REITZ whose telephone number is (571)272-1387. The examiner can normally be reached M-F 7:30 a.m. -5:30 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Court Heinle can be reached on (571) 270-3508. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 





/MICHAEL K. REITZ/Examiner, Art Unit 3745                                                                                                                                                                                                        
/COURTNEY D HEINLE/Supervisory Patent Examiner, Art Unit 3745